Citation Nr: 1707886	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-26 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected left knee disability.

3.  Whether a January 13, 1988 rating decision, which reduced the evaluation of the Veteran's service-connected left knee, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Right Knee and Lumbar Spine Claims

The Veteran initially claimed entitlement to service connection for his right knee and low back disabilities as secondary to his service-connected left knee disability in September 2011 correspondence.  The Veteran received a VA examination addressing this theory of entitlement in October 2011.  Nonetheless, at his October 2016 Board hearing, the Veteran recounted the October 1984 car accident that lead to his service-connected left knee disability.  In relating this incident, the Veteran appeared to suggest that his claimed right knee and lumbar spine disabilities may be the result of this car accident during his period of active duty.  Additionally, the Board hearing testimony also suggests an indication that the Veteran's right knee and lumbar spine disabilities may be the result of carrying heavy equipment during service.  However, to date, the Veteran has not been afforded a VA examination for his right knee and lumbar spine disabilities that has addressed these contentions.  Thus, the Board finds it necessary to remand these issues to provide the Veteran with a VA examination addressing these theories of entitlement.

Revision of the January 13, 1988 Rating Decision

In January 2009, the Veteran requested revision of a January 13, 1988 rating decision was warranted on the basis of CUE.  This claim was addressed in a June 2009 rating decision, denying such revision.  A notice of disagreement (NOD) as to the June 2009 rating decision was received in August 2009.  The RO has not yet issued a statement of the case (SOC) as to this issue, which is the next required step.  See 38 C.F.R. §§ 19.26, 19.29.  The Board must remand this claim to accomplish this step.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC for the issue of whether the January 13, 1988 rating decision, which reduced the evaluation of the Veteran's service-connected left knee, should be revised or reversed on the grounds of CUE.  This issue is to be certified to the Board only if a timely substantive appeal is received.

2.  Schedule the Veteran for appropriate VA examinations to address the nature and etiology of his claimed right knee and lumbar spine disabilities.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right knee or lumbar spine disability had its onset during, or is otherwise related to, the Veteran's service, to include the October 1984 motor vehicle accident during the Veteran's period of active duty and carrying heavy equipment during service.

The examination report should include a complete rationale for all opinions expressed.

3.  Thereafter, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

